Citation Nr: 0938450	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Los Angeles, California that, in 
relevant part, denied the Veteran's claims for service 
connection for a skin disorder and for hypertension.  In a 
decision and remand dated in March 2008, the Board denied the 
Veteran's claim for service connection for hypertension and 
remanded the Veteran's claim for service connection for a 
skin disorder for further evidentiary development.  The 
latter claim now has been returned to the Board. 

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2008 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has a skin disorder that is 
related to his service.  Specifically, the Veteran claims 
that while he was in Vietnam he developed a skin rash that 
persisted to the present time.  The Veteran believes that 
this rash was caused by exposure to herbicides.

In a March 2008 decision and remand, the Board remanded this 
claim for additional evidentiary development, to include 
obtaining any VA and/or private treatment records identified 
by the Veteran as pertaining to his skin disorder and for the 
provision of a VA dermatological examination.  

In April 2008, the RO/AMC sent the Veteran a letter 
requesting that he provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who treated his skin disorder.  The Veteran 
did not respond to this letter.  However, in April 2009 he 
submitted a statement in which he related that he saw a VA 
doctor for treatment of his skin disorder and that she told 
him that she had "never seen anything like it."  A review 
of the claims file indicates that, prior to the Board's 
decision and remand, the Veteran submitted a copy of a 
treatment record dated in August 2005 from a dermatologist at 
the Los Angeles VA Medical Center which showed that the 
Veteran was diagnosed with chronic urticaria, post-
inflammatory pigmentation, and keratosis pilaris.

The Veteran was examined by VA in connection with this claim 
in June 2009.  As such, that part of the development was 
accomplished. 

The evidentiary development described above does not fully 
comply with the instructions that were set forth in the March 
2008 decision and remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Specifically, the Board instructed the 
RO/AMC to obtain copies of all identified treatment records 
that pertained to the Veteran's skin disorder.  While the 
Veteran did not respond to the April 2008 letter that 
requested that he identify all of the health care providers 
that treated his skin disorder, the evidence in the claims 
file was sufficient to show that the Veteran received some 
treatment for his skin disorder from a VA Medical Center, 
including the Los Angeles VA Medical Center.  Moreover, as 
noted above, in his April 2009 written statement the Veteran 
specifically referenced receiving treatment for his skin 
disorder from a VA health care provider.  In these 
circumstances, the RO/AMC should have obtained the Veteran's 
VA treatment records.  Id.  See also 38 C.F.R. § 3.159(c)(2) 
(providing that VA will make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency, such as a VA medical facility, and that 
VA will end such efforts only if it concludes that the 
records sought do not exist, or that further attempts to 
obtain them would be futile.) 

Insofar as 38 C.F.R. § 3.159(c)(2) and Stegall require VA to 
obtain the Veteran's VA treatment records pertaining to his 
skin disorder, this must be accomplished prior to the Board's 
adjudication of this claim.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request that he identify all treatment 
that he received for his skin disorder.  
Records should be obtained from all 
identified treatment sources.  Whether or 
not the Veteran responds to the above 
attempt to contact him, VA treatment 
records, including records from the Los 
Angeles VA Medical Center, should be 
obtained.  If the RO/AMC is unable to 
locate any VA treatment records this 
should be noted in the claims file, which 
should also document the attempts made to 
obtain these records.

2.  If, after the development prescribed 
in paragraph 1 is completed, the 
additional evidence received indicates 
that a new VA examination is necessary so 
that this evidence may be considered by 
the examiner, then a new dermatological 
examination of the Veteran should be 
accomplished.  

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


